DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuji et al. (U.S. PGPUB. 2013/0092528 A1)
DEPENDENT CLAIM 12:
Regarding claim 12, Fuji et al. teach a substrate processing method comprising: placing a substrate on a substrate support; starting rotation of the substrate support prior to starting deposition of material on the substrate; rotating the substrate support around a rotational axis at a dynamic rotation speed profile in a physical vapor deposition chamber, the dynamic rotation speed profile varying with angular position of the substrate support relative to the rotational axis; and depositing a material layer by physical vapor deposition while rotating the substrate support. (Paragraphs 0027-0050; Figs. 1-4 especially Paragraphs 0040-0041)

    PNG
    media_image1.png
    668
    1097
    media_image1.png
    Greyscale

DEPENDENT CLAIM 13:
Regarding claim 13, Fuji et al. teach wherein the dynamic rotation speed profile compensates for deposition non-uniformity on the substrate. (Fig. 3, 4 — dynamically varying rotation speed versus time to improve uniformity)
DEPENDENT CLAIM 14:
Regarding claim 14, Fuji et al. teach comprising compiling the dynamic rotation speed profile as a function of rotation position relative to the rotational axis of the substrate support. (Figs. 3, 4)
DEPENDENT CLAIM 15:
Regarding claim 15, Fuji et al. teach wherein the dynamic rotation speed profile comprises angle-dependent rotation speeds for the substrate support. (Figs. 3, 4) 


DEPENDENT CLAIM 16:
Regarding claim 16, Fuji et al. teach further comprising rotating the substrate support around the rotational axis at the dynamic rotation speed profile to complete a whole number of rotations (n) in a process window time (t) to deposit the material layer on the substrate. (Paragraphs 0027-0050; Figs. 1-4 especially Paragraphs 0040-0041 and 0067, 0071)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (U.S. PGPUB. 2013/0092528 A1) in view of Kitada et al. (U.S. PGPUB. 2011/0223346 A1).

INDEPENDENT CLAIM 1:
Regarding claim 1, Fuji et al. teach supporting a substrate on a rotating substrate support having a rotational axis and a rotation speed (v) to complete a whole number of rotations (n) in a process window time (t);  (Paragraphs 0027-0050; Figs. 1-4 especially Paragraphs 0040- 0041) 
starting rotation of the substrate support prior to starting deposition of material on the substrate;  (Fig. 3)

    PNG
    media_image2.png
    557
    1074
    media_image2.png
    Greyscale

determining a zeroing position on the rotating substrate support and starting a physical vapor deposition process immediately after the rotating substrate support is at the zeroing position to start deposition of a first layer of material on the substrate (Paragraph 0040 — determining a zero position by the 360 degrees rotation; See Fig. 3 above);
and continuing the physical vapor deposition process for the process window time (t) to form the first layer of material on the substrate, wherein the physical vapor deposition process is performed in a multi-cathode physical vapor deposition chamber including a first cathode having 
The difference between Fuji et al. and claim 1 is that utilizing a dynamic rotation speed profile comprising angle-dependent rotation speeds during deposition is not discussed.
Kitada teach changing deposition speeds during deposition to maintain thickness uniformity.  (Paragraphs 0051, 0052, 0065; Abstract)
DEPENDENT CLAIM 5:
The difference not yet discussed is wherein the layer of material on the substrate exhibits a thickness non-uniformity across a 132 mm X 132 mm area of the substrate of less than 0.04 nm.
Regarding claim 5, since Fuji et al. teach achieving film thickness uniformity in the same way that Applicant does the claim limitation will be met. Uniformity is a result effective variable dependent on the various parameters controlled by the prior art and those parameters are the same variables as controlled by applicant.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Fuji et al. by utilizing the features of Kitada et al. because it allows for maintaining deposition uniformity.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. in view of Kitada et al. as applied to claims 1 and 5 above, and further in view of Montcalm et al. (U.S. Pat. 5,958,605). 


DEPENDENT CLAIM 6:
The difference not yet discussed is comprising depositing a second layer of material on the first layer of material to form a pair of layers comprising the first material and the second material, and forming additional pairs of layers of the first material and the second material to form a Bragg reflector.
Regarding claim 6, Montcalm et al. depositing a second layer of material on the first layer of material to form a pair of layers comprising the first material and the second material, and forming an additional pair of layers of the first material and the second material. (Column 3 lines 3-20; Column 3 lines 64-67; Column 4 lines 1-6)
DEPENDENT CLAIM 7:
The difference not yet discussed wherein the first layer comprises silicon and the second layer comprises molybdenum.
Regarding claim 7, Montcalm et al. teach wherein the first layer comprises silicon and the second layer comprises molybdenum. (Column 3 lines 3-20; Column 3 lines 64-67; Column 4 lines 1-6)
The motivation for utilizing the features of Montcalm et al. is that it allows for forming EUV mirrors.  (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Fuji et al. by utilizing the features of Montcalm e al. because it allows for forming EUV mirrors.



Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (U.S. PGPUB. 2013/0092528 A1) in view of Kitada et al. (U.S. PGPUB. 2011/0223346 A1) and Shinohara (JP 01-309967).
INDEPENDENT CLAIM 8:
Regarding claim 8, Fuji et al. teach a physical vapor deposition chamber comprising: a rotating substrate support having a rotational axis, a first cathode having a radial center positioned off-center from a rotational axis of the substrate support, and a process controller configured to determine a dynamic rotation speed profile for a substrate support to complete a whole number of rotations (n) around the rotational axis of the substrate support in a process window time (t) to form a layer of a first material on a substrate to start rotation of the substrate support prior to starting deposition of the first material on the substrate. (Paragraphs 0027-0050; Figs. 1-4 especially Paragraphs 0040-0041)
	The difference between Fuji et al. and claim 8 is that adjusting the rotation speed during deposition as a function of substrate support rotation angle is not discussed (Claim 8), a zeroing flag associated with the rotating substrate support is not discussed (Claim 8) and a sensor to detect the zeroing flag, wherein the controller is configured to send a signal when the sensor detects the zeroing flag to start deposition of the first layer of the first material on the substrate is not discussed (Claim 8).
Regarding adjusting the rotation speed during deposition as a function of substrate support rotation angle (Claim 8), Kitada teach changing deposition speeds during deposition to maintain thickness uniformity.  (Paragraphs 0051, 0052, 0065; Abstract)
	Regarding a zeroing flag associated with the rotating substrate support (Claim 8), Shinohara teaches a zeroing flag to calibrate the rotation angle of the

	Regarding a sensor to detect the zeroing flag, wherein the controller is configured to send a signal when the sensor detects the zeroing flag to start deposition of the first layer of the first material on the substrate, Shinohara et al. teach flags where the sensor detects the position to control the speed of the holder.  (See Machine Translation)  Fuji et al. teach starting rotation and deposition beginning after 2 seconds.  (See Fuji et al. discussed above)  A flag would be needed at Fuji et al.’s zero position as suggested by Shinohara et al. to control deposition and start sputtering.  
DEPENDENT CLAIM 9:
	The difference not yet discussed is further comprising at least the first cathode and a second cathode having a radial center that is offset from the rotational axis of the substrate support.
	Regarding claim 9, Fuji et al. teach at least the first cathode and a second cathode having a radial center that is offset from the rotational axis of the substrate support.  (Fig. 1)
DEPENDENT CLAIM 10:
The difference not yet discussed is wherein the controller is configured to send a signal to apply power to the first cathode when the sensor detects the zeroing flag.
Regarding claim 10, Shinohara et al. teach applying power when the flag is detected.  (See Shinohara et al. discussed above)
The motivation for utilizing the features of Kitada et al. is that it allows maintaining thickness uniformity.  (Paragraphs 0051, 0052, 0065; Abstract)
The motivation for utilizing the features of Shinohara is that it allows for forming a
uniform films. (See Abstract)
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. in view of Kitada et al. and Shinohara et al. as applied to claims 8, 9 and 10 above, and further in view of Zhu et al. (U.S. PGPUB. 2014/0264363 A1).
The difference not yet discussed is the use of a non-transitory computer-readable storage medium including instructions.
Regarding claim 11, Fuji et al. teach utilizing a controller as discussed above. (See Fuji et al. discussed above) Zhu et al. teach using a non-transitory computer-readable storage medium including instructions for performing sputtering operations (Paragraphs 0077) including rotating a substrate holder (Paragraph 0060).
The motivation for utilizing the features of Zhu et al. is that it allows for automating a process. (Paragraph 0077)
Therefore, it would be obvious to one of ordinary skill in the art to automate the process of Fuji et al. by utilizing computer control as suggested by Zhu et al. because it allows for automating a process.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (U.S. PGPUB. 2013/0092528 A1) in view of Kitada et al. (U.S. PGPUB. 2011/0223346 A1).
INDEPENDENT CLAIM 17:
	Regarding claim 17, Fuji et al. teach a physical vapor deposition chamber comprising a rotatable substrate support, a cathode and a physical vapor deposition process controller  comprising process configurations including a first process configuration to rotate a substrate 

    PNG
    media_image2.png
    557
    1074
    media_image2.png
    Greyscale

	The difference between Fuji et al. and claim 17 is that the dynamic rotation speed profile includes a plurality of angle-dependent rotation speeds during deposition of the material on the substrate.
	Regarding the dynamic rotation speed profile includes a plurality of angle-dependent rotation speeds during deposition of the material on the substrate (Claim 17), Kitada teach changing deposition speeds during deposition to maintain thickness uniformity.  (Paragraphs 0051, 0052, 0065; Abstract)
DEPENDENT CLAIM 18:
The difference not yet discussed is wherein the dynamic rotation speed profile compensates for deposition non-uniformity on the substrate.

	The motivation for utilizing the features of Kitada et al. is that it allows for depositing uniformly.  (See Abstract)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time was made to have modified Fuji et al. by utilizing the features of Kitada et al. because it allows for depositing uniformly.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. in view of Kitada et al. as applied to claims 17, 18 above, and further in view of Shinohara (JP 01-309967).
DEPENDENT CLAIM 19:
The difference not yet discussed is further comprising a zeroing flag to calibrate the rotation angle of the substrate support.
	Regarding claim 19, Shinohara teaches a zeroing flag to calibrate the rotation angle of the
substrate support. (See Abstract; Fig. 1; Machine Translation)
The motivation for utilizing the features of Shinohara is that it allows for forming a
uniform films. (See Abstract)
Therefore, it would have been obvious to one of ordinary skill in the art at the time the
invention was made to have utilized Shinohara because it allows for forming uniform films.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. in view of Kitada et al. as applied to claims 17, 18 above, and further in view of Zhu et al. (U.S. PGPUB. 2014/0264363 A1).
The difference not yet discussed is the use of a non-transitory computer-readable storage medium including instructions.

The motivation for utilizing the features of Zhu et al. is that it allows for automating a process. (Paragraph 0077)
Therefore, it would be obvious to one of ordinary skill in the art to automate the process of Fuji et al. by utilizing computer control as suggested by Zhu et al. because it allows for automating a process.
Response to Arguments
Applicant's arguments filed October 4, 2021 have been fully considered but they are not persuasive.
In response to the argument that Fuji et al. teaches away from a method in which during deposition there is a dynamic rotation speed profile comprising angle-dependent rotation speeds (claim 1) or varying with angular position of the substrate support relative to the rotational axis (claim 8), it is argued that Kithara et al. teach the amended claim language in which the rotation speed is varied during deposition.
In response to the argument that Fuji does not teach or suggest (1) starting rotation of the substrate support prior to starting deposition of material on the substrate as recited in claims 1 and 8, it is argued that Fuji et a. teach starting rotation of the substrate support prior to starting deposition as shown in Fig. 3.
	In response to the argument that Fuji et al. does not teach a zeroing flag, it is argued that Shinohara et al. teach utilizing zeroing flags to control deposition via rotation speed.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY GLENN MCDONALD whose telephone number is (571)272-1340. The examiner can normally be reached Hoteling: M-Th every Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY G MCDONALD/Primary Examiner, Art Unit 1794                                                                                                                                                                                                        
RM
December 7, 2021